Case: 11-30313     Document: 00511709992         Page: 1     Date Filed: 12/29/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 29, 2011

                                       No. 11-30313                        Lyle W. Cayce
                                                                                Clerk

EUNICE COOK WEBB,

                                                  Plaintiff – Appellant
v.

RODNEY ARBUCKLE, Individually & In His Official Capacity as Sheriff of
DeSoto Parish; RICK PHARRIS; LISA GARCIA; STEPHANIE WHITE,


                                                  Defendants – Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                      USDC No. 5:09-cv-00615-SMH-MLH


Before KING, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
        This case focuses on what has come to be known as a “ruse checkpoint.”
Here, police officers placed a sign on the shoulder of Highway I-49 in rural
Louisiana advising drivers that a narcotics checkpoint was ahead. There was,
however, no actual checkpoint. The sign was placed a short distance before
drivers reached the exit for Asseff Road, a gravel road with no services such as


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30313        Document: 00511709992        Page: 2      Date Filed: 12/29/2011



                                       No. 11-30313

gas stations, restaurants, or hotels. Officers observed cars taking this exit and
stopped those vehicles seen committing traffic violations or other violations of
the law. Plaintiff–Appellant Eunice Cook Webb, M.D., was stopped by police
officers for failing to use her turn signal as she exited at Asseff Road. While a
citation was being written, Dr. Webb was questioned about her reasons for
exiting the highway and her intended destination. During this questioning, Dr.
Webb appeared nervous. She advised officers that she was a doctor, and she
further stated that she might be in possession of controlled substances for which
she did not have a prescription.            Officers searched her vehicle and found
controlled substances in her medical bag, but they ultimately only issued her a
citation for the traffic violation. Dr. Webb contends that the stop lasted roughly
an hour. Dr. Webb sought declaratory and injunctive relief related to the
officers’ use of the ruse narcotics checkpoint, asserting that the operation
violated the Fourth Amendment. She also sought to recover damages under 42
U.S.C. § 1983, alleging that the initial stop, the search that ensued, and the
duration of her detention violated her rights under the Fourth Amendment. The
district court granted summary judgment in favor of Defendants, and we affirm.
                 I. FACTS AND PROCEDURAL BACKGROUND
      On April 25, 2008, officers with the DeSoto Parish Sheriff’s Office and
other law-enforcement agencies conducted a sign detail operation at Highway
I-49 and Asseff Road. Pursuant to the operation, officers placed a sign on the
shoulder of I-49 that read “Narcotics Checkpoint ½ Mile Ahead Caution K-9 on
Duty.” The sign, however, was a ruse, and the narcotics checkpoint did not
actually exist. The sign was placed on the highway before the Asseff Road exit,
which was a gravel road in both directions with no services such as gas stations,
hotels, or restaurants.1 Drivers exiting I-49 at Asseff Road were observed by an


      1
          Exits such as these are sometimes called “dead exits.”

                                              2
   Case: 11-30313    Document: 00511709992      Page: 3    Date Filed: 12/29/2011



                                  No. 11-30313

officer, and a driver was stopped only if he or she was seen committing a traffic
violation or other violation of the law. Absent a violation, a car taking the Asseff
Road exit was not pulled over. During a stop, an officer would question the
driver, in part with the goal of determining whether there was reasonable
suspicion or probable cause to suspect other violations of the law, including drug-
related offenses. A search of the vehicle could follow if reasonable suspicion or
probable cause developed during the course of questioning.
      On April 25, 2008, Plaintiff–Appellant Eunice Cook Webb, M.D., (“Dr.
Webb”) was stopped by officers conducting a sign detail operation because she
exited I-49 at Asseff Road without using her turn signal. While Dr. Webb was
stopped, Sergeant Stephanie White (“Sergeant White”) asked Dr. Webb for her
license and registration and began the process of issuing a traffic citation. As
Sergeant White was working toward issuing the citation, Corporal Rick Pharris
(“Corporal Pharris”) questioned Dr. Webb about her reasons for taking the Asseff
Road exit and her intended destination. Dr. Webb became very nervous and
anxious during this early portion of the stop. In addition to telling Corporal
Pharris that she was a doctor, she showed him her Texas medical license. She
further stated that she might have a bag in her vehicle with medications, some
of which could be controlled substances such as Lortab, and that she did not
have a prescription for these medicines.
      Sergeant White contacted Corporal Jayson Richardson (“Corporal
Richardson”) during the stop and asked him about the legality of a doctor’s
carrying controlled substances without a prescription. Corporal Richardson
indicated that Dr. Webb’s statements regarding possession of prescription
medicines without a prescription provided probable cause to search the vehicle.
Subsequently, Corporal Pharris, Agent Lisa Garcia (“Agent Garcia”), and
Corporal Mike Hughes (the K-9 officer at the sign detail operation) searched Dr.



                                         3
   Case: 11-30313       Document: 00511709992        Page: 4    Date Filed: 12/29/2011



                                      No. 11-30313

Webb’s vehicle and bags.2 The search revealed items including vials Dr. Webb
identified as Demerol or morphine. Dr. Webb estimates the stop lasted for about
an hour, while Defendants contend the stop was between twelve and thirty
minutes in duration. Ultimately, Dr. Webb was cited for failure to use her turn
signal while exiting but was not charged with any drug-related offenses.
      Dr. Webb brought a lawsuit in the United States District Court for the
Western District of Louisiana against the sheriff of DeSoto Parish, Rodney
Arbuckle (“Sheriff Arbuckle”), who was sued in both his official and individual
capacities, and against Corporal Pharris, Agent Garcia, and Sergeant White,
who were sued only in their individual capacities (collectively, “Defendants”).
Dr. Webb alleged that Defendants’ conduct in stopping and searching her vehicle
violated the Fourth Amendment and sought compensatory and punitive damages
under 42 U.S.C. § 1983. Dr. Webb also sought a declaratory judgment that the
sign detail operation violated the Fourth Amendment and requested injunctive
relief preventing the use of sign detail operations by Sheriff Arbuckle and those
acting pursuant to his knowledge, consent, and encouragement. In addition, Dr.
Webb asserted state-law claims against Defendants.
      The district court granted summary judgment in favor of Defendants.3
The court ruled that the sign detail was constitutionally valid, that the initial
stop of Dr. Webb’s vehicle did not violate the Fourth Amendment, and that
qualified immunity shielded Defendants from suit regarding Dr. Webb’s claims
that the duration of her detention and the search of her vehicle violated her
Fourth Amendment rights.
                                   II. DISCUSSION


      2
          The parties dispute whether Dr. Webb consented to the search.
      3
         The district court dismissed the state-law claims without prejudice, declining to
exercise supplemental jurisdiction over these claims after Dr. Webb’s other claims were
dismissed.

                                             4
   Case: 11-30313    Document: 00511709992      Page: 5    Date Filed: 12/29/2011



                                  No. 11-30313

      “We review a grant of summary judgment de novo, applying the same
standard as the district court.” Addicks Servs. v. GGP–Bridgeland, LP, 596 F.3d
286, 293 (5th Cir. 2010). “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (“Summary judgment is proper
if the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of
law.”) (citation and internal quotation marks omitted). An issue of fact is
genuine if the evidence, viewed in the light most favorable to the nonmovant, is
sufficient to support a verdict in the nonmovant’s favor. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
      Under 42 U.S.C. § 1983, “[e]very person who, under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District
of Columbia, subjects, or causes to be subjected, any citizen of the United States
or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable
to the party injured in an action at law . . . .” However, “[q]ualified immunity
protects officers from suit unless their conduct violates a clearly established
constitutional right.” Mace v. City of Palestine, 333 F.3d 621, 623 (5th Cir. 2003).
This court employs a two-step analysis to determine the applicability of qualified
immunity on summary judgment. “First, we determine whether, viewing the
summary judgment evidence in the light most favorable to the plaintiff, the
defendant violated the plaintiff’s constitutional rights.” Freeman v. Gore, 483
F.3d 404, 410 (5th Cir. 2007) (citations omitted). If not, the defendant is entitled
to qualified immunity, and the analysis ends. Id. at 410–11. “If so, we . . .
consider whether the defendant’s actions were objectively unreasonable in light

                                         5
   Case: 11-30313    Document: 00511709992      Page: 6     Date Filed: 12/29/2011



                                  No. 11-30313

of clearly established law at the time of the conduct in question.” Id. at 411
(citation omitted). We are not required, however, to assess the two prongs of the
qualified immunity analysis in that order, and instead may “exercise [our] sound
discretion in deciding which of the two prongs of the qualified immunity analysis
should be addressed first in light of the circumstances in the particular case at
hand.” See Pearson v. Callahan, 555 U.S. 223, 236 (2009). Consequently, we
may decline to address the first step of the qualified immunity analysis when we
determine that a defendant did not act in an objectively unreasonable manner
in light of clearly established law at the time of the alleged violation. See id. at
234–26; see also McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir.
2002) (en banc) (“Ultimately, a state actor is entitled to qualified immunity if his
or her conduct was objectively reasonable in light of the legal rules that were
clearly established at the time of his or her actions.”).
      “Once raised, a plaintiff has the burden to rebut the qualified immunity
defense . . . . We do not require that an official demonstrate that he did not
violate clearly established federal rights; our precedent places that burden upon
plaintiffs.” Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 380 (5th
Cir. 2005). “Because qualified immunity constitutes an immunity from suit
rather than a mere defense to liability, the defense is intended to give
government officials a right not merely to avoid standing trial, but also to avoid
the burdens of such pretrial matters as discovery . . . .” McClendon, 305 F.3d at
323 (citations and internal quotation marks omitted). Thus, qualified immunity
claims should be resolved “at the earliest possible stage in litigation.” Hunter
v. Bryant, 502 U.S. 224, 227 (1991). “[L]aw enforcement officials who reasonably
but mistakenly commit a constitutional violation are entitled to immunity.”
Bazan v. Hidalgo Cnty., 246 F.3d 481, 488 (5th Cir. 2001). “When properly
applied, [qualified immunity] protects ‘all but the plainly incompetent or those



                                         6
   Case: 11-30313    Document: 00511709992      Page: 7   Date Filed: 12/29/2011



                                    No. 11-30313

who knowingly violate the law.’” al–Kidd, 131 S. Ct. at 2085 (quoting Malley v.
Briggs, 475 U.S. 335, 341 (1986)).
A. The Initial Traffic Stop Pursuant to the Ruse Checkpoint Operation
      The Fourth Amendment protects “[t]he right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and
seizures.” U.S. CONST. amend. IV. “[T]he permissibility of a particular law
enforcement practice is judged by balancing its intrusion on the individual’s
Fourth Amendment interests against its promotion of legitimate governmental
interests.” Delaware v. Prouse, 440 U.S. 648, 654 (1979). “[A] vehicle stop at a
highway checkpoint effectuates a seizure within the meaning of the Fourth
Amendment.” City of Indianapolis v. Edmond, 531 U.S. 32, 40 (2000); see also
Prouse, 440 U.S. at 653 (“The Fourth and Fourteenth Amendments are
implicated in this case because stopping an automobile and detaining its
occupants constitute a ‘seizure’ within the meaning of those Amendments, even
though the purpose of the stop is limited and the resulting detention quite
brief.”). The legality of traffic stops is analyzed under the two-part test set out
in Terry v. Ohio, 392 U.S. 1 (1968). See United States v. Pack, 612 F.3d 341,
349–50 (5th Cir. 2010). “First, [the court] examine[s] whether or not the officer’s
decision to stop the vehicle was justified at its inception. Second, [the court]
determine[s] whether or not the officer’s subsequent actions were reasonably
related in scope to the circumstances that caused him to stop the vehicle in the
first place.” Id. at 350. “A search or seizure is ordinarily unreasonable in the
absence of individualized suspicion of wrongdoing.” Edmond, 531 U.S. at 37.
“[T]he decision to stop an automobile is reasonable where the police have
probable cause to believe that a traffic violation has occurred.” Whren v. United
States, 517 U.S. 806, 810 (1996).
      The district court granted summary judgment in favor of Defendants
regarding Dr. Webb’s claims related to the initial stop of her vehicle,

                                         7
   Case: 11-30313        Document: 00511709992          Page: 8     Date Filed: 12/29/2011



                                        No. 11-30313

determining that the stop was constitutional. We agree. For the reasons set out
below, we hold that, regarding Dr. Webb’s claims for damages related to the
initial stop, the Defendants sued in their individual capacities were entitled to
qualified immunity.4
       In assessing whether the Defendants are entitled to qualified immunity,
we first determine whether Dr. Webb has alleged a violation of her constitutional
rights. Dr. Webb argues that the initial stop of her vehicle pursuant to the sign
detail operation violated her Fourth Amendment rights in light of City of
Indianapolis v. Edmond. In Edmond, the city of Indianapolis set up checkpoints
for the primary purpose of interdicting unlawful drugs on its roads. 531 U.S. at
34–35. Cars were stopped simply because they were traveling down roads where
roadblocks were in place. Id. at 35. If drivers gave consent to search their cars
or some individualized suspicion developed during the stop, police officers would
then search the vehicles detained at the checkpoint. Id. The Court ruled that
the use of these checkpoints violated the Fourth Amendment because the
motivation behind the checkpoints was essentially a general interest in crime
control and cars were stopped in the absence of any individualized suspicion.
See id. at 41, 43–44 (“We decline to suspend the usual requirement of


       4
          Dr. Webb sought a preliminary and permanent injunction “enjoining and restraining
[Sheriff] Arbuckle and all others acting pursuant to his knowledge, consent and
encouragement from utilizing the mandatory drug check ruse.” Dr. Webb also sought “a
declaratory judgment declaring that the [ruse] drug checkpoint employed by the defendants
herein on April 25, 2008 . . . violated the Fourth Amendment.” However, Dr. Webb has failed
to establish standing under Article III with respect to these claims by failing to allege a
substantial likelihood that she would suffer future harm based on Defendants’ use of a ruse
checkpoint. See Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003) (“In order to demonstrate
that a case or controversy exists to meet the Article III standing requirement when a plaintiff
is seeking injunctive or declaratory relief, a plaintiff must allege facts from which it appears
there is a substantial likelihood that he will suffer injury in the future.”). We affirm the
dismissal of these claims on this ground. See Doe v. Tangipahoa Parish Sch. Bd., 494 F.3d
494, 504 (5th Cir. 2007) (“Because standing is jurisdictional, however, we must address it sua
sponte . . . .”); TIG Specialty Ins. Co. v. Pinkmonkey.com Inc., 375 F.3d 365, 369 (5th Cir. 2004)
(“Summary judgment may be affirmed on any basis supported by the record.”).

                                                8
   Case: 11-30313       Document: 00511709992          Page: 9     Date Filed: 12/29/2011



                                       No. 11-30313

individualized suspicion where the police seek to employ a checkpoint primarily
for the ordinary enterprise of investigating crimes. We cannot sanction stops
justified only by the generalized and ever-present possibility that interrogation
and inspection may reveal that any given motorist has committed some crime.”
Id. at 44.).
       Dr. Webb contends that, because the primary purpose of the sign detail
operation was the interdiction of illegal drugs, individualized suspicion related
to crimes involving illegal drugs was required to justify the stop of her vehicle
under the Fourth Amendment. In other words, although police officers only
stopped her because she committed a traffic violation, Dr. Webb argues that
individualized suspicion that she had committed a traffic violation did not justify
stopping her car because the stop was not motivated by a desire to address the
traffic violation, but instead was aimed at discovering and interdicting illegal
drugs.
       Contrary to Dr. Webb’s assertions, however, the officers’ subjective
motivations for the initial stop did not render the seizure unconstitutional.
Although the court in Edmond examined the purposes behind the roadblock
operation, it did so only because it was addressing the “validity of Fourth
Amendment intrusions undertaken pursuant to a general scheme without
individualized suspicion.” See id. at 45–46 (emphasis added). Here, by contrast,
cars were stopped only when there was an objective legal basis to do so (i.e.,
traffic violations or other observed violations of the law).5 As the Supreme Court
has made clear, “Fourth Amendment reasonableness is predominantly an


       5
        In this case, Dr. Webb was stopped for the failure to signal as she was exiting the
highway. See LA. REV. STAT. § 32:104(B) (“Whenever a person intends to make a right or left
turn which will take his vehicle from the highway it is then traveling, he shall give a signal
of such intention in the manner described hereafter and such signal shall be given
continuously during not less than the last one hundred (100) feet traveled by the vehicle before
turning.”).

                                               9
  Case: 11-30313        Document: 00511709992          Page: 10     Date Filed: 12/29/2011



                                        No. 11-30313

objective inquiry. We ask whether the circumstances, viewed objectively, justify
[the challenged] action. If so, that action was reasonable whatever the subjective
intent motivating the relevant officials.” Ashcroft v. al–Kidd, 131 S. Ct. 2074,
2080 (2011) (emphasis in original) (citations and internal quotation marks
omitted); see also United States v. Castro, 166 F.3d 728, 734 (5th Cir. 1999) (en
banc) (“It is well settled that the reasonableness inquiry under the Fourth
Amendment is an objective one, wholly divorced from the subjective beliefs of
police officers.     [S]o long as police do no more than they are objectively
authorized and legally permitted to do, their motives in doing so are irrelevant
and hence not subject to inquiry.”) (citations and internal quotation marks
omitted).6 Thus, because a traffic violation provides an objective basis for the
initial stop of an automobile, the subjective motivations of the police in making
a stop do not affect the constitutional analysis. See al–Kidd, 131 S. Ct. at 2082
(“Our unanimous opinion [in Whren, 517 U.S. at 810, 813] held that we would
not look behind an objectively reasonable traffic stop to determine whether racial
profiling or a desire to investigate other potential crimes was the real motive.”);
Whren, 517 U.S. at 812 (“Not only have we never held, outside the context of
inventory search or administrative inspection . . . , that an officer’s motive
invalidates objectively justifiable behavior under the Fourth Amendment; but
we have repeatedly held and asserted the contrary.”); Scott v. United States, 436



       6
          Dr. Webb contends that United States v. Ellis, 330 F.3d 677 (5th Cir. 2003), and
United States v. Portillo–Aguirre, 311 F.3d 647 (5th Cir. 2002), suggest that the checkpoint at
issue here was an unconstitutional “end run around Edmond.” However, the decisions in Ellis
and Portillo turned on the length of the detention following an initially valid stop, not on the
fact that the initial stop was allegedly made for pretextual reasons. See Ellis, 330 F.3d at 678;
Portillo, 331 F.3d at 655. Thus, these cases do not suggest that the subjective motivations
behind a stop are relevant to the constitutional analysis when that stop is based on probable
cause. Dr. Webb also cites Collins v. Ainsworth to support her argument that the ruse
checkpoint at issue here is unconstitutional, but Collins, like Edmond, involved the use of an
actual roadblock to effect suspicionless stops. See Collins v. Ainsworth, 382 F.3d 529, 537–39
(5th Cir. 2004). Thus, Collins does not apply.

                                               10
   Case: 11-30313       Document: 00511709992           Page: 11      Date Filed: 12/29/2011



                                         No. 11-30313

U.S. 128, 138 (1978) (“We have since held that the fact that the officer does not
have the state of mind which is hypothecated by the reasons which provide the
legal justification for the officer’s action does not invalidate the action taken as
long as the circumstances, viewed objectively, justify that action.”); United States
v. Robinson, 414 U.S. 218, 221 n.1 (1973) (stating that a traffic violation arrest
would not be unconstitutional if it were “a mere pretext for a narcotics search”);
see also United States v. Grier, 127 F. App’x 712, 715 (5th Cir. 2005) (indicating
that an officer’s subjective motivations for stopping a car are irrelevant when
“there is probable cause to believe that he has committed a traffic violation”).
       Numerous courts have upheld the constitutionality of ruse checkpoint
operations like the one in this case or have implicitly approved of their use.7 For
instance, in United States v. Martinez, 358 F.3d 1005, 1006–07 (8th Cir. 2004),
officers stopped Orlando Martinez (“Martinez”) for rolling through a stop sign at
the top of an exit ramp that followed a sign advising of an upcoming drug
checkpoint.       Martinez argued that the police were operating an illegal
checkpoint, relying in part on Edmond.                 Id. at 1008.       The court rejected
Martinez’s contention, distinguishing Edmond as involving an “actual
checkpoint[] at which motorists were stopped regardless of whether they had
committed a traffic violation” and noting that “[a]ny traffic violation, however
minor, provides probable cause for a traffic stop.” Id. at 1008–09 (citation and


       7
         In addition to the cases we discuss at some length, the constitutionality of ruse
checkpoint operations has been upheld in at least the following cases: United States v. Wright,
512 F.3d 466, 471 (8th Cir. 2008); Roth v. Green, 466 F.3d 1179, 1189–91 (10th Cir. 2006);
United States v. Carr, No. 09-40071-02, 2010 WL 1424362, at *4–5 (D. Kan. Apr. 5, 2010);
People v. Roth, 85 P.3d 571, 573–74 (Colo. App. 2003); United States v. Johnson, 59 M.L. 666,
673 (A.F. Ct. Crim. App. 2003); cf. Grier, 127 F. App’x at 715 (upholding the district court’s
decision not to supplement the record with evidence that a traffic stop made during a ruse
checkpoint operation was pretextual because “it is well established that an officer may
permissibly stop a driver if there is probable cause to believe that he has committed a traffic
violation, irrespective of the officer’s subjective motivation for the stop”); Missouri v. Mack, 66
S.W.3d 706, 709 (Mo. 2002) (indicating that taking a dead exit following a sign advising of an
upcoming narcotics checkpoint was sufficient to justify an initial stop).

                                               11
  Case: 11-30313        Document: 00511709992           Page: 12     Date Filed: 12/29/2011



                                        No. 11-30313

internal quotation marks omitted).8 The court further noted that “[t]he fact that
the officers may have believed Martinez was carrying illegal drugs does not
invalidate an otherwise valid stop.” Id. at 1009 (citation omitted). In upholding
the constitutionality of another ruse checkpoint operation on similar grounds,
the court in United States v. Williams, 359 F.3d 1019, 1021 (8th Cir. 2004) stated
that “the deputy here probably pursued the traffic violation because he
suspected drug trafficking . . . . But a law enforcement officer’s ulterior motives
in initiating contact with an individual (or his pursuit of the more general
programmatic purposes of the operation) are irrelevant to the Fourth
Amendment question when probable cause . . . exists.”). In addressing a ruse
checkpoint operation, the Seventh Circuit stated:
              Wendt argues that based on City of Indianapolis v.
       Edmond . . . , the traffic stop was unreasonable because the officers
       lacked individualized suspicion. Moreover, Wendt asserts that the
       DEA established a “programmatic regiment” to stop and search cars
       with out-of-state license plates for drugs. An automobile stop will
       violate the Constitution if it is deemed “unreasonable” under the
       circumstances. The decision to stop an automobile is reasonable
       when the police have probable cause to believe that a traffic
       violation has occurred. Wendt’s reliance on Edmond is misplaced.
              In Edmond, the police established various drug checkpoints,
       where officers stopped and questioned the driver of every car that
       passed through. The Supreme Court found that officers seized
       motorists without any particularized suspicion, a violation of the
       Fourth Amendment. In contrast, here, the traffic stop was
       conducted based on the officers’ reasonable belief that traffic
       violations had occurred.


       8
          The Eighth Circuit had previously held that a ruse checkpoint operation was
unconstitutional where officers relied heavily on drivers’ decisions to exit after driving past
signs describing a nonexistent drug checkpoint when stopping vehicles and did not base stops
on traffic violations. See United States v. Yousif, 308 F.3d 820, 827–28 (8th Cir. 2002) (noting
that “the mere fact that some vehicles took the exit under such circumstances does not, in our
opinion, create individualized reasonable suspicion of illegal activity as to every one of them”).
Thus, that circuit’s later holding that a ruse checkpoint operation requiring a traffic violation
to precede the initial stop was constitutional is of particular note.

                                               12
  Case: 11-30313       Document: 00511709992          Page: 13     Date Filed: 12/29/2011



                                       No. 11-30313

United States v. Wendt, 465 F.3d 814, 816–17 (7th Cir. 2006) (citations omitted).
Similarly, in United States v. Flynn, 309 F.3d 736, 738–39 (10th Cir. 2002), the
Tenth Circuit held the use of a ruse checkpoint was constitutional and rejected
the argument that such checkpoints were illegal under Edmond. As these courts
have noted, ruse checkpoint operations that stop cars only when there is
probable cause, such as the sign detail operation at issue in the instant case, are
distinguishable from Edmond and are constitutional under the Fourth
Amendment. Cf. Edmond, 531 U.S. at 47 (“When law enforcement authorities
pursue primarily general crime control purposes at checkpoints such as here,
however, stops can only be justified by some quantum of individualized
suspicion.”).
       Viewed in the light most favorable to Dr. Webb, the evidence does not
demonstrate that the initial stop of Dr. Webb’s vehicle violated her Fourth
Amendment rights. As we stated above, this ends the qualified immunity
analysis, and thus we affirm the district court’s grant of summary judgment
with regard to these claims because qualified immunity shields Defendants sued
in their individual capacities from suit.
B. The Length of Dr. Webb’s Detention
       Dr. Webb argues that her detention violated the Fourth Amendment
because it lasted longer than five minutes—the maximum amount of time,
according to Sergeant White’s testimony, that it took to issue a traffic citation.9
Dr. Webb estimates the detention lasted roughly an hour, while Defendants
contend the stop lasted between twelve and thirty minutes. The district court


       9
          For the first time on appeal, Dr. Webb argues that her Fourth Amendment rights
were violated because of a ten-minute delay that she alleges took place after the search of her
vehicle was complete. Because she did not raise this argument before the district court,
however, it is waived. See Martco Ltd. P’ship v. Wellons, Inc., 588 F.3d 864, 877 (5th Cir.
2009) (“[A]rguments not raised before the district court are waived and cannot be raised for
the first time on appeal.”). We focus instead on the total length of the detention.

                                              13
  Case: 11-30313      Document: 00511709992         Page: 14     Date Filed: 12/29/2011



                                      No. 11-30313

assumed the detention lasted as long as an hour and granted summary
judgment with regard to this claim on the ground of qualified immunity.10
       During a traffic stop, “[t]he detention must be temporary and last no
longer than is necessary to effectuate the purpose of the stop.” United States v.
Banuelos–Romero, 597 F.3d 763, 766–67 (5th Cir. 2010) (citation and internal
quotation marks omitted). Pursuant to the initial traffic stop, an officer may
request a driver’s license and registration and run a computer check based on
the information provided. See United States v. Dortch, 199 F.3d 193, 198 (5th
Cir. 1999). During the stop, an officer may also ask questions, including
questions unrelated to the stop’s purpose. See United States v. Macias, 658 F.3d
509, 517 (5th Cir. 2011); United States v. Lopez–Moreno, 420 F.3d 420, 430–31
(5th Cir. 2005) (stressing that the length of the detention, not the subject of
questioning, is key when assessing whether a stop was impermissibly
prolonged). An officer may continue the detention “if additional reasonable
suspicion arises in the course of the stop and before the initial purpose of the
stop has been fulfilled . . . .” Banuelos–Romero, 597 F.3d at 767 (citation and
internal quotation marks omitted). “[T]he detention may continue until the new
reasonable suspicion has been dispelled or confirmed,” and the presence of
reasonable suspicion, which requires a lesser showing than probable cause, is
assessed based on the totality of the circumstances. Id.
       Dr. Webb suggests that her detention was impermissibly prolonged
because no reasonable suspicion arose while the purpose of the traffic stop was
being effectuated. However, while Sergeant White was engaged in citing Dr.
Webb for the traffic violation, which was the purpose of the initial stop, Dr.
Webb stated that she might be in possession of medications, including the


      10
        In Lockett v. New Orleans City, 607 F.3d 992, 1000 (5th Cir. 2010), this court found
that a one-hour detention was not unreasonable where phone calls made by the driver
prolonged the stop.

                                            14
  Case: 11-30313    Document: 00511709992      Page: 15   Date Filed: 12/29/2011



                                  No. 11-30313

controlled substance Lortab, for which she did not have a prescription. In
addition, Dr. Webb was admittedly very nervous and anxious during the stop,
and she had taken a dead exit that followed a sign advising of an upcoming
narcotics checkpoint.
      Dr. Webb contends that her possession of controlled substances was not
illegal, that her nervousness alone was not a sufficient basis for prolonging the
stop, and that her decision to exit was wholly compatible with innocent behavior.
Dr. Webb testified that she had a “narcotics license” entitling her to carry
controlled substances, but as the district court noted, there was no summary
judgment evidence that this license was shown to officers during the stop. Thus,
although Dr. Webb’s possession of controlled substances may have been wholly
legal, it was not objectively unreasonable, based on the information available at
the time of the stop, for officers to suspect Dr. Webb’s possession of controlled
substances constituted illegal activity. Further, although Dr. Webb may be
correct that her nervousness alone was insufficient to justify prolonging the stop,
as was her decision to take the Asseff Road exit, we do not find that the officers
were objectively unreasonable in extending Dr. Webb’s detention when the
circumstances of the stop are viewed as a whole. Cf. Williams, 359 F.3d at 1021
(indicating that taking a dead exit was “suspicious, even though the suspicion
engendered [by that act alone] is insufficient for Fourth Amendment purposes”).
Consequently, the district court was correct in granting summary judgment in
favor of Defendants sued in their individual capacities on the basis of qualified
immunity with regard to Dr. Webb’s claims related to the length of her
detention.
C. The Scope of the Search
      Dr. Webb argues that the officers’ search should have been restricted to
the contents of her doctor’s bag and that extending the scope of the search to
other bags and parts of the vehicle was unjustified and constitutionally

                                        15
  Case: 11-30313       Document: 00511709992          Page: 16      Date Filed: 12/29/2011



                                       No. 11-30313

impermissible.11 Dr. Webb relies primarily on California v. Acevedo, 500 U.S.
565 (1991), as support for her argument. In Acevedo, a police officer observed a
man identified as Jamie Daza claim a package containing bags of drugs at a
Federal Express office. Id. at 566–67. The officer followed Mr. Daza to an
apartment and observed Mr. Acevedo leave that apartment with a bag
resembling those in the package picked up by Mr. Daza. Id. at 567. Mr. Acevedo
put the bag in the trunk of a car, and officers stopped him as he was driving
away. Id. According to the Court, “[t]he facts in the record reveal that the police
did not have probable cause to believe that contraband was hidden in any other
part of the automobile [than in the bag in the trunk,] and a search of the entire
vehicle would have been without probable cause and unreasonable under the
Fourth Amendment.” Id. at 580. Because Dr. Webb stated that she might have
controlled substances in her doctor’s bag, she contends that, as in Acevedo, the
officers’ suspicion was limited to a single bag, and a more expansive search
violated her Fourth Amendment rights. The district court granted summary
judgment in favor of Defendants sued individually based on qualified immunity
regarding their conduct during the search of Dr. Webb’s vehicle.
       We find that the present case is distinguishable from Acevedo and hold
that the officers did not act in an objectively unreasonable manner by searching
Dr. Webb’s entire vehicle. A warrantless search of an automobile is appropriate
“if (1) the officer conducting the search had probable cause to believe that the
vehicle in question contain[ed] property that the government may properly seize;
and (2) exigent circumstances justified the search.” Banuelos–Romero, 597 F.3d
at 767 (citation and internal quotation marks omitted). When a vehicle is
stopped on the highway, the automobile’s potential mobility satisfies the


       11
         There was conflicting testimony regarding whether Dr. Webb consented to the search
of her vehicle, so the district court based its analysis on the assumption that Dr. Webb did not
consent to the search.

                                              16
     Case: 11-30313   Document: 00511709992    Page: 17   Date Filed: 12/29/2011



                                    No. 11-30313

requirement of exigent circumstances. Id. Here, in contrast to Acevedo, the
officers’ suspicion did not originate outside of the vehicle and the officers’
observations did not limit their suspicion to a single bag. See Acevedo, 500 U.S.
at     567.   Instead, Dr. Webb’s statement that she might have controlled
substances in her medical bag was the only fact that could have limited the
officers’ suspicion to the single bag. Although Dr. Webb was admirably candid
with the officers at the scene, advising them of the fact that she was in
possession of controlled substances and alerting the officers to their location, we
do not find that the officers acted in an objectively unreasonable manner by
expanding the search to her entire car. As the Supreme Court held in United
States v. Ross, 456 U.S. 798, 825 (1982), “[i]f probable cause justifies the search
of a lawfully stopped vehicle, it justifies the search of every part of the vehicle
and its contents that may conceal the object of the search.” Id. at 825. Dr. Webb
stated that she might be in possession of controlled substances and was
uncertain what substances she had in the car. Based on these statements, the
officers did not act unreasonably in suspecting that prescription drugs could
have been anywhere in the vehicle. Thus, we affirm the district court’s grant of
summary judgment on the ground of qualified immunity regarding the scope of
the search of Dr. Webb’s vehicle.
D. Claims Against Sheriff Arbuckle
        Finally, Dr. Webb contends that Sheriff Arbuckle should have been held
liable under § 1983 because of his approval and oversight of the sign detail
operation, even though he did not participate directly in Dr. Webb’s traffic stop.
“A supervisory officer cannot be held liable under § 1983 for the actions of
subordinates on any theory of vicarious liability.” Thibodeaux v. Arceneaux, 768
F.2d 737, 739 (5th Cir. 1985). However, “[s]upervisory liability may . . . exist
‘without overt personal participation in the offensive act if supervisory officials
implement a policy so deficient that the policy itself is a repudiation of

                                        17
  Case: 11-30313        Document: 00511709992           Page: 18     Date Filed: 12/29/2011



                                        No. 11-30313

constitutional rights and is the moving force of the constitutional violation.’”
Cozzo v. Tangipahoa Parish Council, 279 F.3d 273, 289 (5th Cir. 2002) (quoting
Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987)); see also Oliver v. Scott,
276 F.3d 736, 742 (5th Cir. 2002) (discussing the heightened pleading standard
applicable to claims against supervisory officials sued in their individual
capacities).12 Thus, the sign detail operation must be unconstitutional for Dr.
Webb’s claims against Sheriff Arbuckle to succeed, and as we discuss above, this
is not the case.13 Because there was no constitutional violation, we affirm the
district court’s grant of summary judgment dismissing the claims against Sheriff
Arbuckle.
                                    III. CONCLUSION
       For the reasons stated above, the district court’s grant of summary
judgment is AFFIRMED.


       Judge WIENER concurs in the judgment only.




       12
          Dr. Webb brought claims against Sheriff Arbuckle in his individual and official
capacities. Dr. Webb’s § 1983 claim against Sheriff Arbuckle in his official capacity also
requires proof of an unconstitutional policy or custom. See Parm v. Shumate, 513 F.3d 135,
142 (5th Cir. 2007) (“In a suit brought against a municipal official in his official capacity, the
plaintiff must show that the municipality has a policy or custom that caused his injury.”).
       13
           Dr. Webb also argues that the sign detail operation was unconstitutional under
Delaware v. Prouse, 440 U.S. 648, 654 (1979), contending that “[t]he district court erred in
failing to recognize the need for explicit limitations relating to post stop activities.” However,
pursuant to the sign detail operation at issue in this case, a traffic stop would only be
prolonged if the driver consented to a search or if there was reasonable suspicion or probable
cause to suspect another violation. Thus, the officers here did follow objective standards in
their post-stop conduct. Consequently, the sign detail operation was not unconstitutional
under Prouse.

                                               18